DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement and amendments to the clams file on May 4, 2022 have been received and entered. Claims 2-16, 20-21, 25-30 have been canceled., while claim 22, 24 have been amended. Claims 31-43 are newly added. Claims 1, 17-19, 22-24, 31-42 and 43 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 22-24 (Group II) in the reply filed on May 4, 2022 is acknowledged. Claims 1, 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.
Claims 22-24, 31-42 and 43 are under consideration. 

Priority
This application is a 371 of PCT/CN2020/122228 filed on 10/20/2020, which claims priority from foreign application filed in China on 202010764997.3 on 08/03/2020. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 3, 2020 It is noted, however, that applicant has not filed a certified copy of the CN 202010764997.3 application as required by 37 CFR 1.55.
Note: Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 31-34, 37-38, 40-41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 101748123, dated 6/23/2010) as evidenced by Tu (US20130130385, dated 5/23/2013) and Yuan et al (CN111019971, dated 4/17/2020). 
Claim interpretation: Claim 22 is drawn to a method for constructing a liver injured mouse model but lacks any active step and therefore claim 22 and claims dependent therefrom are interpreted as a mouse that is genetically modified without any resulting phenotype. Claim 24 recite a method of making genetically modified mouse but lacks the step of administering doxycycline to induce liver injury and therefore interpreted as method to produce genetically modified mouse.
The phrase “sequence is represented by SEQ ID NO” is interpreted by a fragment as it is unclear as to how similar or dissimilar sequences would be represented by SEQ ID Numbers. Therefore, a fragment that has some homology could be represented by claimed sequence.
Regarding claims 22-24, Deng et al teach a method of liver-injured mouse model,  said method comprising the steps of: (i) introducing a pAlb-rtTA-polyA  and TRE-Pmin CMV-uPA into an animal to obtain a transgenic founder animal; 2) backcrossing the transgenic founder animal with scid/bg animals to obtain DNA fragment  bearing animals of the scid/bg background; 3) injecting  of  animals carrying DNA fragment  in scid/bg background with a recombinant adenovirus  resulting in a regulatable animal model of liver injury (claim 17, para. 68-141). Deng et al teach a method to produce a transgenic mouse whose genome comprises pAlb-rtTA-polyA and pTRE-uPA that is a regulatable animal model of liver injury,
Regarding claims 22, 31-34, Deng et al teach that the expression cassette comprises an enhancer fragment of 1.99 kb and a promoter fragment of 0.33 kb located between 10.4-8.5 kb 5 ' upstream of the mouse albumin gene that are fused into an Alb promoter/enhancer of 2.3 kb in length in pAlb-hGH for a specific experimental approach.  The albumin promoter/enhancer sequence is as set forth in sequence 3 (see para. 75-48). Thus, Deng et al teach an expression cassette comprising an enhancer sequence located upstream of an albumin promoter, the enhancer is an albumin enhancer, and the tetracycline transcriptional activation regulator is rtTA (limitation of claim 31-35) (see para. 7, 68).   
With respect to claim 38, 40 and 41, Deng et al further teach that the second expression cassette comprises a tetracycline-inducible promoter, a mouse prourokinase activator sequence and a poly A (see para. 113-118, 187). Deng et al teach a nucleic acid encoding uPA protein comprising the amino acid sequence as set forth in SEQ ID NO: 5 that has 100% sequence identity to SEQ ID NO: 7 (see para. 87, claim 8, see sequence search report). 
Regarding claim 41, Deng et al teach mouse uPA protein is encoded by the nucleic acid sequence as set forth in SEQ ID NO: 4 that has 100% sequence identity to nucleotides 1-1302 of SEQ ID NO: 6 (see claim 9 and SEQ ID NO 4 of ‘123 and attached sequence search report). It is further disclosed that Kozak sequence are included for enhanced expression. upstream of uPA in second cassette (see para. 90). It would be obvious for one of ordinary skill in the art to use liver-specific promoter, enhancer, tetracycline transcriptional activation regulator and poly A of the first expression cassette as suggested in Deng. Further, construction of two expression cassette for dual promoters and insertion of terminators in “tail to tail” configuration was routine in the art as evident from Tu (see para. 27,52). It is disclosed that the cassette expressing a target protein flanked by Promoter A and rabbit poly A sequence, the other cassette expressing RUM 873 flanked by Promoter B and a BGH polyA sequence (see figure 6) (limitation of 37 and 42).
Deng et al differs from claimed invention by not disclosing (i) wherein pTRE-uPA is followed by polyA and pAlb-rtTA-polyA and pTRE-uPA-polyA are placed on the same targeting vector, and (ii) target sequence is inserted into Rosa 26 site using a targeting vector. 
Yuan cure the deficiency by providing motivation for targeted insertion to overcome the problem associated with random gene transgenesis. Yuan teaches that the system has high editing efficiency and targeting, ease of targeting, more accurate experimental operations, and high efficiency. It is further disclosed that "gene efficiency and integration site uncertainty" in conventional randomly transgenic mice of the prior art is addressed by construction of animal models is characterized by high gene editing efficiency and defined integration site (page 6, last para. and 7 first para). Yuan teaches construction of a mouse model for conditional over expression of gene of interest (HPV E6) at the ROSA26 site (abstract). Regarding claim 22, Yuan further teaches ROSA26 site of mouse chromosome 6 is selected as the specific insertion site of the gene of interest since this site belongs to a safe harbor region and  site-directed insertion of an exogenous gene does not affect the expression of other genes (see page 7, para. 2).
Yuan teaches a method of constructing a targeting vectors using in-Fusion cloning technology to construct homologous recombination vectors carrying conditionally overexpressed E6 sequences as Cre-LoxP inducible expression systems, the vectors comprising “Promoter-loxP-StoploxP-Kozak-HPV E6-Screening Marker-polyA". Yuan et al teach a method of constructing a mouse model for conditional overexpression of a gene of interest (HPV E6 gene) at ROSA26 site. It is further disclosed that the  ROSA26-seqF l/ROSA26-seqRl located outside the 5 'homology arm and within the repair donor fragment, respectively, as the pair of primers amplifies to produce PCR products, and the donor of interest is efficiently inserted 5' of the mouse genome; ROSA26-seqF2/ROSA26-seqR2 is located within the fragment of the repair donor and outside the 3 'homology arm, respectively, and the target donor is efficiently inserted 3' of the mouse genome as the pair of primers amplifies to produce PCR products ( see page 9 last para. to page 10). Yuan et al teach a targeting vector containing promoter, Kozak, gene of interest and poly A and 5 'homology and a 3' homology arm. Yuan further employs CRISPR-Cas9 system, this system primarily utilizes Cas9 nuclease to mediate a double strand break 3 bases upstream of the protogenic adjacent sequence (PAM sequence, NGG) of the gene of interest under the guidance of sgRNA, the HNH domain on Cas9 cleaves the single stranded DNA that is complementary to the sgRNA, the RuvC domain cleaves the non-complementary single strand, and site-directed knock-in of gene fragments are achieved by homology-directed repair (HDR) in the presence of the template strand (see figure 1 and 2, pages 6-7, 9 ). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior at to modify the method of using cassettes containing pAlb-rtTA-polyA and pTRE-uPA as disclosed in Deng in preparing a targeting vector containing pAlb-rtTA-polyA and pTRE-uPA using a 5 'homology arm- 3' homology arm of  Rosa26 target site as disclosed in Yuan, for making a mouse model of liver injury, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because ROSA26 site of mouse chromosome 6 is selected as the specific insertion site of the gene of interest as this site belongs to a safe harbor region and site-directed insertion of an exogenous gene does not affect the expression of other genes (see para. 40 of Yuan).  The art further provided motivation for targeted insertion to overcome the problem associated with random gene transgenesis (see above). Other limitation of using dual promoter expression cassette, absent evidence of any superior results, it would be obvious for one of ordinary skill in the art to place the first and second cassette either in the direct direction (head to tail) or in the reverse direction (tail to tail configuration) as evidenced by the teaching of Tu.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported (i) first and second expression cassette to produce a regulatable animal model of liver injury,  and (ii) construction of targeting vectors using in-fusion cloning technology to construct homologous recombination vectors carrying conditionally overexpressed gene sequences as Cre-LoxP inducible expression systems at ROSA26 site and utilizes Cas9 nuclease to mediate a double strand break 3 bases upstream of the PAM sequence of the gene of interest in presence of sgRNA, Thus, it would be obvious for one ordinary skill in the art seeking to produce liver-injured mouse model to prepare a targeting vector containing pAlb-rtTA-polyA and pTRE-uPA and a 5 'homology arm and a 3' homology arm for constructing a mouse model of liver injury. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 22, 31, 35-36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 101748123, dated 6/23/2010) as evidenced by Tu (US20130130385, dated 5/23/2013), Yuan et al (CN111019971, dated 4/17/2020) as applied above and further in view of Guo et al (CN105331635A, dated 02/17/2016).
The teaching of Deng and Yuan have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing tetracycline transcription activation factor is Tet-On 3G and tetracycline-inducible promoter is PRE3G or TetO6. 
Guo et al teach using Tet-On inducible system comprising pLVX-TRE3G-RFP-EF1a-TetON3G or pLVX-TETO6-RFP-EF1a-TetON3G (see claim 5), wherein the inducible promoter is TetO6 or TRE3G and rtTA is rtTA3 or TetON3G (see page 3). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior at to modify the method of making a mouse model of liver injury  as disclosed in Deng and Yuan by substituting rtTA, a tetracycline transcription activation regulating factor and tetracycline inducible promoter TRE3G with functionally equivalent Tet-On3G and TetO6 tetracycline transcription activation regulating factor and tetracycline inducible promoter respectively as disclosed in Guo, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported tetracycline transcription activation regulating factor TetON3G and inducible promoter TETO6 works efficiently resulting in higher gene expression.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Claims 22, 31, 37, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 101748123, dated 6/23/2010) as evidenced by Tu (US20130130385, dated 5/23/2013), Yuan et al (CN111019971, dated 4/17/2020) as applied above and further in view of  Enenkel (USPGPUB20110312029, dated 12/22/2011).
The teaching of Deng and Yuan have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing that (i) polyA in the first cassette is HGH polyA, SV40 polyA, BGH polyA, rbGlob polyA, SV40 late polyA or rbGlob polyA; and (ii) polyA in second construct is rabbit polyA, SV40 polyA, hGH polyA, BGH polyA, rbGlob polyA, SV40 late polyA or rbGlob polyA.
	Enenkel teaches optimizing expression cassette by selecting polyadenylation signals that includes signals from bovine growth hormone BGH, simian virus 40 late and early region, rabbit beta-globin, mouse or human immunoglobulins, polyoma virus late region (see para. 6). Enenkel further teaches newly identified HGH polyadenylation signal, that outperforms the strong polyadenylation signals BGH and SV40 late (see para. 9 and 10).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior at to modify the method of making a mouse model of liver injury as disclosed in Deng , Yuan and Tu by substituting poly A of first and second cassette with functionally equivalent HGH and BGH poly A as disclosed in Enenkel, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported using different polyA in first and second cassette.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 22, 38, 40-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 101748123, dated 6/23/2010) as evidenced by Tu (US20130130385, dated 5/23/2013), Yuan et al (CN111019971, dated 4/17/2020) as applied above and further in view of Lee et al (USPGPUN US20140142160A, dated 11/12/2011 and sequence search report).
Claim interpretation: The phrase sequence is represented by SEQ ID NO is interpreted by a fragment as it is unclear as to how similar or dissimilar sequences would be represented by SEQ ID Numbers. Therefore, a fragment that has some homology could be represented by claimed sequence.
The teaching of Deng and Yuan have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing the 5' end homologous arm sequence is represented by SEQ ID NO. 4 or a complementary sequence thereof; and the 3' end homologous arm sequence is represented by SEQ ID NO.5.
Lee et al teach a 5’ homologous arm sequences as set forth in SEQ ID NO 3281 that is represented by SEQ ID NO: 4 and 3’ homologous arm sequence as set forth in SEQ ID NO 3282 that is represented by SEQ ID NO: 5 of the Rosa26 site (see sequence search results). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior at to modify the method of using cassettes containing pAlb-rtTA-polyA and pTRE-uPA as disclosed in Deng in preparing a targeting vector containing pAlb-rtTA-polyA and pTRE-uPA using  a 5 'homology arm- 3' homology arm of  Rosa26 target site as disclosed in Yuan  as evident from Lee,  for making a mouse model of liver injury, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because ROSA26 site of mouse chromosome 6 is selected as the specific insertion site of the gene of interest as this site belongs to a safe harbor region and site-directed insertion of an exogenous gene does not affect the expression of other genes (see para. 40 of Yuan).  The art further provided motivation for targeted insertion to overcome the problem associated with random gene transgenesis (see above). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported (i) making liver-injured mouse model , (ii) construction of targeting vectors using in-fusion cloning technology to construct homologous recombination vectors carrying conditionally overexpressed gene sequences as Cre-LoxP inducible expression systems at ROSA26 site and utilizes Cas9 nuclease to mediate a double strand break 3 bases upstream of the PAM sequence of the gene of interest in presence of sgRNA at Rosa26 site, It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 31-42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 22 does not recite any method step to construct a liver injured mouse model. The claim is incomplete to the extent wherein clause merely recite the characteristics of the mouse without any resulting phenotype of injury to the liver of the mouse. The specification teaches introducing the targeting vector of the invention and Cas system into a fertilized eggs NCG mice, and embryos are transplanted into oviduct of a pseudo-pregnant female mice to produce targeted mice that are screened for mouse whose genome comprises Rosa26-alb-Tet-On3G-uPA to produce F0 mice that are backcrossed with background NCG mice (immunodeficient) to obtain F1 (see example 4 of the specification). It is H11-alb-Tet On3G-uPA heterozygous and homozygous mice that are administered doxycycline to produce a Rosa26-alb-Tet-On3G-uPA mice mouse exhibiting elevated ALT and injury to the liver (see example 5). In the instant case, the omitted steps are:  injecting the nucleic acid composition of the invention and Cas system into a fertilized egg from an immunodeficient mouse, transplanting the fertilized eggs into the oviduct of a pseudo-pregnant female mice, selecting a genetically modified mouse whose genome comprises homozygous or heterozygous insertion of the target sequence at Rosa26 locus, and administering doxycycline to said genetically modified mouse to produce live-injured mouse model. Claims 23, 31-42 and 43 are included in the rejection because they directly or indirectly depend from the rejected base claim. 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shearwin et al (Trends Genet. 2005 June; 21(6): 339–345) teaches convergent promoters. It is known in art that two promoters are transcribed in opposite directions, gene expression may be inhibited by transcription from the formed antisense RNA, and insertion of a transcription terminator will eliminate this negative effect (see under outlook section).
 Song et al The American Journal of Pathology, Vol. 175, No. 5, 1975-1983 (Year: 2009).
Zhou et al (World J Gastroenterol 2012 April 28; 18(16): 1892-1902) teach liver specific and inducible expression of uPA resulting in severer liver injury,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632